ON REHEARING
McDEVITT, Justice.
This case arises from the murder of Susan Michelbacher. Paul Ezra Rhoades has been convicted in three separate murder cases. For the murders of Susan Michelbacher and Stacy Baldwin, Rhoades was sentenced to death; for the murder of Nolan Haddon, he received an indeterminate life sentence based on a conditional plea.
ARGUMENT ON REHEARING
Appellant filed a petition for rehearing on March 4, 1991. In it, he requested rehearing on nine issues. On April 8, 1991, we granted rehearing only as to the constitutionality of the reasonable doubt jury instruction.
INSTRUCTION NUMBER 23:
THE REASONABLE DOUBT INSTRUCTION
This jury instruction was read to the jury as follows:
A defendant in a criminal action is presumed to be innocent until the contrary is proved, and in a case of a reasonable doubt whether his guilt is satisfactorily shown, he is entitled to an acquittal. Thus a defendant, although accused, begins the trial with a clean slate with no evidence against him. And the law permits nothing but legal evidence presented before the jury to be considered in support of any charge against the accused. The effect of this presumption is to place upon the State the burden of proving him guilty beyond a reasonable doubt.
Reasonable doubt is defined as follows: It is not mere possible doubt, because everything relating to human affairs, and depending on moral evidence, is open to some possible or imaginary doubt. It is the state of the case which, after the entire comparison and consideration of all the evidence, leaves the minds of the jurors in that condition that they cannot say they feel an abiding conviction, to a moral certainty, of the truth of the charge.
A reasonable doubt is an actual doubt based upon the evidence or lack of evidence. It is such doubt as you are conscious of after going over in your minds the entire case and giving consideration to all the testimony. If you then feel uncertain and not fully convinced that the defendant is guilty or if you feel that you would not be acting reasonably should you find him guilty, and if you believe that a reasonable man in any matter of like importance in his own affairs would hesitate to act because of such doubt as you are conscious of having, then that is a reasonable doubt, and the defendant is entitled to the benefit of it.
But if, after considering all of the evidence, you have an abiding conviction of the truth of the charge, then you are convinced beyond a reasonable doubt, and you should render your verdict accordingly.
*82THE REASONABLE DOUBT JURY INSTRUCTION COMPLIES WITH DUE PROCESS
Appellant attacks the third paragraph of the reasonable doubt instruction. The thrust of appellant’s argument is that the instruction, read as a whole, could be interpreted by a juror to suggest that a higher degree of doubt than a reasonable doubt is necessary in order to acquit. Specifically, he argues that the term “actual” suggests that some doubts do not count. He also argues that the term “conscious” suggests something more than “reasonable.” He argues that the word “feel” requires the jurors to turn to their inner feelings rather than to the evidence. Additionally, he argues that the phrase “fully convinced” suggests that it is not enough to be partially convinced of innocence. He argues that the reference to a “reasonable man” is inappropriate for a jury instruction in a criminal case. Finally, he argues that the phrase “hesitate to act” accentuates the word “feel.” Appellant concludes that paragraph three cannot be reconciled with the clear definition of “reasonable doubt” contained in paragraph two.
The analysis of the issue on rehearing must begin with the fundamental principle of criminal law:
Lest there remain any doubt about the constitutional stature of the reasonable-doubt standard, we explicitly hold that the Due Process Clause protects the accused against conviction except upon proof beyond a reasonable doubt of every fact necessary to constitute the crime with which he is charged.
In re Winship, 397 U.S. 358, 364, 90 S.Ct. 1068, 1073, 25 L.Ed.2d 368 (1970).
When the term “reasonable doubt” appears in a jury instruction, and when the jurors must understand it and apply it, “the term should be defined more precisely so that there is no question in the jurors’ minds with respect to the concept.” State v. Holm, 93 Idaho 904, 908, 478 P.2d 284, 288 (1970). So, when a jury is instructed on the reasonable doubt standard, the instruction cannot raise the degree of doubt necessary for an acquittal.
Appellant points to the fact that the jury instruction given in the district court below was not identical to the California jury instruction that we announced our preference for in Holm, 93 Idaho at 907-08, 478 P.2d at 288, and again in State v. Cotton, 100 Idaho 573, 577, 602 P.2d 71, 75 (1979). Today, we again reaffirm the holding of Cotton that the only appropriate instruction on reasonable doubt is the California jury instruction.
In this case, appellant requested the district court to give a reasonable doubt jury instruction that was identical to the preferred California jury instruction. The court gave an instruction that included the language of the California instruction with an additional two paragraphs. While it was inappropriate for the district court to not give the California jury instruction, our review is limited to whether the instruction that was given to the jury misstated the law or was so confusing and argumentative as to mislead the jury. Cotton, 100 Idaho at 576, 602 P.2d at 74.
Appellant cites the recent United States Supreme Court decision of Cage v. Louisiana, — U.S. -, 111 S.Ct. 328, 112 L.Ed.2d 339 (1990), a per curiam opinion, for the proposition that it is never permissible for any combination of words to suggest a higher standard for acquittal than reasonable doubt. The Cage Court was faced with the issue of “whether the reasonable doubt instruction in this case complied with Winship.” Cage, — U.S. at-, 111 S.Ct. at 329 (emphasis added). The Court concluded that “the instruction at issue was contrary to the ‘beyond a reasonable doubt’ requirement articulated in Winship.” Cage, — U.S. at-, 111 S.Ct. at 329. We conclude that the Cage instruction is not similar to the instruction at issue in this case. Accord, Lord v. State, 107 Nev. 28, 806 P.2d 548, 554 (1991).
The instruction given to the jury in this case contained the California jury instruction. However, it expanded on that definition. The first two paragraphs of the instruction constitute the preferred Califor*83nia instruction. The third and fourth paragraphs do not impose a higher standard than “reasonable doubt.” We therefore hold that while it was inappropriate for the district court to not give the appellant’s requested instruction, the instruction that was given did not misstate the law and was not so confusing and argumentative as to mislead the jury. Any embellishment or addition to the California reasonable doubt instruction risks misstating the law.
The judgment entered and sentence imposed are affirmed. Upon issuance of the remittitur, the district court shall set a new execution date. I.C. § 19-2719(11).
BAKES, C.J., JOHNSON, J., and McDERMOTT, J., Pro Tern., concur.